IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CLINTON ROSS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2939

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 7, 2015.

An appeal from an order of the Circuit Court for Washington County.
William L. Wright, Judge.

Clinton Ross, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MARSTILLER, and MAKAR, JJ., CONCUR.